Exhibit 10.9(a)



EMPLOYMENT AGREEMENT





            EMPLOYMENT AGREEMENT dated as of May 1, 1997 by and between VAIL
ASSOCIATES, INC., a Colorado corporation ("VA") and WILLIAM A. JENSEN
(hereinafter referred to as "Executive").



RECITALS



            1.         VA desires to employ Executive to render services to it
for the period and upon the terms and conditions provided for in this Agreement;
and



            2.         Executive wishes to serve in the employ of VA for its
benefit for the period and upon the terms and conditions provided for in this
Agreement.



COVENANTS



            NOW, THEREFORE, the parties hereto agree as follows:



            1.         Employment.



                        (a) VA hereby employs Executive to serve as Senior Vice
President & Chief Operating Officer - Breckenridge on the terms and conditions
set forth herein.  In such capacities, Executive shall have the responsibilities
normally associated with such positions, subject to the supervision and control
of the President (the "President"), the Board of Directors (the "Board")  and
chief executive officer (the "CEO") of Vail Resorts, Inc., a Delaware
corporation, the sole indirect shareholder of VA.



                        (b)  Executive accepts employment by VA and agrees that,
during the term of his employment, he will devote substantially all his time and
best efforts to the performance of his duties hereunder, which duties shall be
performed in an efficient and competent manner and to the best of his ability. 
Executive further agrees that, during the term of this Agreement, he will not,
without the prior written consent of the CEO, directly or indirectly engage in
any manner in any business or other endeavor, either as an owner, employee,
officer, director, independent contractor, agent, partner, advisor, or in any
other capacity calling for the rendition of his personal services.  This
restriction will not preclude Executive from having passive investments, and
devoting reasonable time to the supervision thereof (so long as such does not
create a conflict of interest or interfere with Executive's obligations
hereunder), in any business or enterprise which is not in competition with any
business or enterprise of VA or any of its subsidiaries or affiliates
(collectively, the "Companies").



            2.         Compensation.



            For all services rendered by Executive to or on behalf of the
Companies, VA shall pay to Executive, subject to any and all withholdings and
deductions required by law, the following compensation in accordance with the
normal payroll practices of VA:



            (a)        Base Salary.  Executive shall receive regular
compensation at the initial rate of Two Hundred Thousand Dollars ($        
200,000) per year (the "Base Salary").  Executive's Base Salary shall be
reviewed annually by the President, the CEO and the Board; Executive's initial
review shall occur on or before September 30, 1997.  Any increases or decreases
in such Base Salary shall be at the discretion of the President, the CEO and the
Board, and Executive acknowledges that the President, the CEO and the Board are
not obligated to make any increases. Executive's Base Salary shall not be
lowered from the initial Base Salary set forth above during the term of this
Agreement without his written consent.



      Bonuses, etc.  Executive shall also be considered annually for bonuses,
deferred compensation, and/or stock options based upon his performance in light
of objectives established by the Board, it being understood that any such awards
are at the discretion of the President, the CEO and the  Board .  Without
limiting the generality of the foregoing, Executive shall be eligible to
participate in (i) the Long-Term Incentive Plan of VA (the "LTIP"), and (ii) any
other bonus, incentive, deferred compensation and fringe benefit plans as VA
shall make generally available to other employees in senior management positions
in accordance with the terms of the relevant contracts, policies or plans
providing such benefits, all on such terms as the Board may determine.  If any
such compensation or benefits are paid or made available, it shall be at such
time or times as the Board shall determine, based upon such factors, if any, as
the Board may establish.  Executive specifically acknowledges that the LTIP as
currently in effect, and envisioned for the future, provides for deferral and
possible forfeiture of earned bonus compensation depending on future year
performance.  Notwithstanding the above, (y) for fiscal year 1997, Executive
shall receive a bonus in the amount of at least $35,000, and (z) Executive shall
be granted the option to buy up to 40,000 shares of common stock through the
Vail Resorts, Inc. 1997 Long Term Incentive and Share Award Plan upon terms as
specifically set forth in Vail Resorts, Inc.'s standard agreement, which terms
shall include vesting over three years and an exercise price equal to the market
price on May 1, 1997.



            (c)        Insurance.  Executive shall also receive, at VA's
expense, health, medical, dental, long-term disability and life insurance
pursuant to such plans as are from time to time adopted by the Board.



            (d)        Expense Reimbursement; Club Memberships.  Executive shall
have a travel and entertainment budget which is reasonable in light of his
position and responsibilities and shall be reimbursed for all reasonable
business-related travel and entertainment expenses incurred by him thereunder
upon submission of appropriate documentation thereof.  Executive shall, subject
to applicable rules and bylaws in effect from time to time, be entitled to the
benefits of membership at the Keystone Golf Club and Beaver Creek Club, provided
however, that Executive shall not actually be a member of such clubs and in no
event shall Executive be entitled to any claim of reimbursement of any
initiation or similar fee.  Further, Executive shall be solely responsible for
the payment of any and all charges incurred at such clubs, excluding only the
payment of any regular dues which Executive shall not be obligated to pay.



            (e)        Relocation Reimbursement.  Executive shall be entitled to
up to $40,000 to reimburse all documented moving and relocation expenses,
including a tax equivalency payment (i.e., a "gross-up" for state and federal
income taxes).  Reimbursement shall be made to Executive within 15 days of
written request therefor accompanied by appropriate documentation of such
expenses, and shall include repayment of (i) all costs incurred in obtaining up
to 120 days of interim housing in the Summit County or Eagle County area, (ii)
all costs incurred by Executive in selling his current primary residence,
including legal fees, transfer and stamp taxes, brokers' commissions, and other
customary closing costs, and (iii) all costs of moving and or storing
Executive's furniture, other possessions and automobiles.



            3.         Term and Termination.



            (a)        Term and Renewal.  The Effective Date of this Agreement
shall be May 1, 1997.  Unless terminated earlier, as hereinafter provided, the
term of this Agreement shall be for the period commencing with the Effective
Date and continuing through September 30, 2000; provided, however, that unless
either VA or Executive gives written notice of non-renewal to the other not less
than 120 days prior to the then-current scheduled expiration date, this
Agreement shall thereafter be automatically renewed for successive one-year
periods.



            (b)        Termination for Cause.  VA, acting through the CEO, may
terminate this Agreement at any time for cause by giving Executive written
notice specifying the effective date of such termination and the circumstances
constituting such cause.  For purposes of this Agreement, "cause" shall mean (i)
any conduct involving dishonesty, gross negligence, gross mismanagement, the
unauthorized disclosure of confidential information or trade secrets or a
violation of VA's code of conduct which has a material detrimental impact on the
reputation, goodwill or business position of any of the Companies; (ii) gross
obstruction of business operations or illegal or disreputable conduct by
Executive which materially impairs the reputation, goodwill or business position
of any of the Companies, including acts of unlawful sexual harassment; or (iii)
any action involving a material breach of the terms of the Agreement including,
without limitation after 15 days' written notice and opportunity to cure to the
Board's satisfaction, material inattention to or material neglect of duties.  In
the event of a termination for cause, Executive shall be entitled to receive
only his then-current Base Salary through the date of such termination and any
fully vested stock options or shares and other applicable benefits generally
available to terminated executives at VA (not to be deemed to include severance
payments or  salary continuation).  Further, Executive acknowledges that in the
event of such a termination for cause, he shall not be entitled to receive any
LTIP or other bonus for the year of termination nor any portion of any deferred
LTIP or other deferred compensation.



            (c)        Termination Without Cause or Non-Renewal.  VA may
terminate this Agreement at any time without cause, by giving Executive written
notice specifying the effective date of such termination.  In the event of a
termination without cause, or if VA gives notice of non-renewal of this
Agreement as provided in Section 3(a), and provided that Executive executes a
written release in connection with such termination substantially in the form
attached hereto as Annex I (the "Release"),  Executive shall be entitled to
receive (i) his then-current Base Salary through the date of such termination or
non-renewal, (ii) in the event that the applicable Board-established performance
targets for the year are achieved, a pro-rated bonus for the portion of the year
in which such termination or non-renewal occurs, which pro-rated bonus shall be
payable in the same form and at the same time as bonus payments are made to VA's
senior executives generally,  (iii) continuation of his then-current Base Salary
through the first anniversary of the date of termination or non-renewal, (iv)
any fully vested stock options or shares, and (v) all deferred LTIP compensation
earned by Executive with respect to prior years, which amounts shall be payable
at VA's option either in a lump sum within 30 days of termination or in
accordance with the terms of the applicable LTIP.  Notwithstanding the
foregoing, should VA and Executive mutually agree to waive, in writing,
Executive's compliance with the provisions of Section 4 hereof within 60 days of
such termination or expiration, then Executive shall be under an obligation to
mitigate damages by seeking other employment and the Base Salary continuation
shall be reduced by compensation received by Executive from other employment or
self-employment following such waiver. 



            (d)        Termination By Executive For Good Reason.  Executive
shall be entitled to terminate this Agreement at any time for good reason by
giving VA not less than ninety (90) days prior written notice.  For purposes of
this Agreement, "good reason" shall mean (i) VA shall breach its obligations
hereunder in any material respect and shall fail to cure such breach within 60
days following written notice thereof from Executive, (ii) VA shall cease to
operate any major ski resort in Colorado, or (iii) VA shall effect a material
diminution in Executive's reporting responsibilities, titles, authority, offices
or duties as in effect immediately prior to such change.  In such event,
provided that Executive has executed the Release, Executive shall be entitled to
receive (i) his then-current Base Salary through the date of such termination,
(ii) in the event that the applicable Board-established performance targets for
the year are achieved, a pro-rated bonus for the portion of the year in which
such termination occurs, which pro-rated bonus shall be payable in the same form
and at the same time as bonus payments are made to VA's senior executives
generally, and (iii) continuation of his then-current Base Salary through the
first anniversary of the date of such termination, (iv) any fully vested stock
options or shares, and (v) all deferred LTIP compensation earned by Executive
with respect to prior years, which amounts shall be payable at VA's option
either in a lump sum within 30 days of termination or in accordance with the
terms of the applicable LTIP.



            (e)        Termination By Executive Without Good Reason.  Executive
may also terminate this Agreement at any time without good reason by giving VA
at least one hundred twenty (120) days prior written notice.  In such event,
provided that Executive has executed the Release, Executive shall be entitled to
receive only his then-current Base Salary through the date of termination and
any fully vested stock options or shares and other applicable benefits generally
available to terminated executives at VA (not to be deemed to include severance
payments or  salary continuation).  Further, Executive acknowledges that in the
event of such a termination without good reason, he shall not be entitled to
receive any LTIP or other bonus for the year of termination nor any portion of
any deferred LTIP or other deferred compensation. 



            (f)         Termination Due To Disability.  In the event that
Executive becomes permanently disabled (as determined by the CEO and the Board
in good faith according to applicable law), VA shall have the right to terminate
this Agreement upon written notice to Executive; provided, however, that in the
event that Executive executes the Release,  Executive shall be entitled to
receive (i) his then-current Base Salary through the date of such termination,
(ii) in the event the applicable Board-established performance targets for the
year are achieved, a pro-rated bonus for the portion of the year in which such
termination occurs, which pro-rated bonus shall be payable in the same form and
at the same time as bonus payments are made to VA's senior executives generally
and (iii) continuation of his then-current Base Salary through the earlier of
(x) the scheduled expiration date of this Agreement (but in no event less than
12 months from the date of disability) or (y) the date on which his long-term
disability insurance payments commence.  Further, Executive shall be entitled to
retain all fully vested stock options and shares.



             (g)        Termination Due To Death.  This Agreement shall be
deemed automatically terminated upon the death of Executive.  In such event,
provided Executives personal representative executes a release substantially in
the form or the Release, Executive's personal representative shall be entitled
to receive (i) the Executive's then-current Base Salary through such date of
termination, and (ii) in the event that the applicable Board-established
performance targets for the year are achieved, a pro-rated bonus for the portion
of the year in which such termination occurs, which pro-rated bonus shall be
payable in the same form and at the same time as bonus payments are made to
senior executives generally.  Further, Executive's personal representative shall
be entitled to retain any stock options pursuant to the terms of the applicable
stock option agreement.



            (h)        Change in Control.  Notwithstanding the above, in the
event that at any time after six (6) months following a change in control of VA
(i) this Agreement is terminated by VA without cause, (ii) this Agreement is
terminated by Executive for good reason, or (iii) VA gives notice of non-renewal
of this Agreement, then in any such case, provided that Executive has executed
the Release, Executive shall be entitled to receive (i) his then-current Base
Salary through the date of such termination or non-renewal, (ii) in the event
that the applicable Board-established performance targets for the year are
achieved, a pro-rated bonus for the portion of the year in which such
termination occurs, which pro-rated bonus shall be payable in the same form and
at the same time as bonus payments are made to senior executives generally,
(iii) continuation of his then-current Base Salary for a period of 18 months
from the date of termination or non-renewal, (iv) any fully vested stock options
or shares, and (v) all deferred LTIP compensation earned by Executive with
respect to prior years, which amounts shall be payable at VA's option either in
a lump sum within 30 days of termination or in accordance with the terms of the
applicable LTIP.  For purposes of this Agreement, a "change in control" shall
mean the acquisition by any person or group of affiliated persons (other than
Apollo Ski Partners, L.P. and its affiliates) of equity securities of Vail
Resorts, Inc. or VA representing either a majority of the combined ordinary
voting power of all outstanding voting securities of Vail Resorts, Inc. or VA or
a majority of the common equity interest in Vail Resorts, Inc. or VA.



            (i)         Other Benefits.  During any period in which Executive is
entitled to Base Salary continuation following termination or expiration of this
Agreement under the terms of this Section 3, Executive shall also be entitled to
continuation of then-current health, dental and other insurance benefits for
Executive and his dependents at VA's expense.  Except as expressly set forth in
this Section 3, Executive shall not be entitled to receive any compensation or
other benefits in connection with termination of his employment; provided,
however, that termination of Executive's employment hereunder shall not affect
his right to receive deferred compensation earned prior to such termination
(which amounts shall be payable at VA's option either in a lump sum within 30
days of termination or in accordance with the terms of the applicable plan) or
his rights to vested retirement benefits in accordance with the terms of the
applicable plan.  Notwithstanding the foregoing, all deferred compensation shall
be forfeited by Executive in the event of termination of employment pursuant to
Section 3(b) or Section 3(e) of this Agreement.



            (j)         Payment of Salary Continuation.  Payment of Base Salary
following termination of this Agreement as required by this Section 3 shall be
made in accordance with VA' normal payroll practices; provided, however, that in
the event of a breach by Executive of the provisions of Sections 4, 5, 6 or 7
hereof, VA shall be entitled to cease all such payments.  No termination of this
Agreement shall affect any of the rights and obligations of the parties hereto
under Sections 4, 5, 6 and 7, but such rights and obligations shall survive such
termination in accordance with the terms of such sections.



            4.         Non-Competition. 



            The provisions of this Section 4 shall apply for a period of one (1)
year beginning with the date of termination of Executive's employment with VA
for any reason.  During such period, Executive will not, without the prior
written consent of the CEO, directly or indirectly, become associated, either as
owner, employee, officer, director, independent contractor, agent, partner,
advisor or in any other capacity calling for the rendition of personal services,
with any individual, partnership, corporation, or other organization (i) in
Eagle County or Summit County, Colorado whose business or enterprise is
competitive in any way with any of the businesses or enterprises of any of the
Companies or (ii) in the states of Colorado, Nevada, Idaho, California or Utah
whose business or enterprise is alpine or nordic ski area operation; provided,
however, that the foregoing shall not preclude Executive from having passive
investments in less than five percent (5%) of the outstanding capital stock of a
competitive corporation which is listed on a national securities exchange or
regularly traded in the over-the­-counter market or which have been approved in
writing by the CEO.  If, for any reason, any portion of this covenant shall be
held to be unenforceable it shall be deemed to be reformed so that it is
enforceable to the maximum extent permitted by law.



            Further, Executive covenants and agrees that, during his employment
by VA and for the period of one year thereafter, Executive will not solicit for
another business or enterprise any person who is a managerial or higher level
employee of Vail Resorts, Inc. or any of its subsidiaries at the time of
Executive's termination.



            5.         Document Return; Resignations.



            Upon termination of Executive's employment with VA for any reason,
Executive agrees that he shall promptly surrender to VA all letters, papers,
documents, instruments, records, books, products, and any other materials owned
by any of the Companies or used by Executive in the performance of his duties
under this Agreement.  Additionally, upon termination of Executive's employment
with VA for any reason, Executive agrees to immediately resign from, and execute
appropriate resignation letters relating to, all management or board positions
he may have by reason of his employment or involvement with VA, specifically
including but not limited to the Board, any of the Companies, the Beaver Creek
Resort Company of Colorado and the various homeowner and industry associations
in which Executive serves at the direction of VA (the "Associations").



            6.         Confidentiality.



            During the term of this Agreement, and at all times following the
termination of Executive's employment with VA for any reason, Executive shall
not disclose, directly or indirectly, to any person, firm or entity, or any
officer, director, stockholder, partner, associate, employee, agent or
representative thereof, any confidential information or trade secrets of any of
the Companies, the Beaver Creek Resort Company of Colorado or the Associations.



            7.         Non-Disparagement.



            For a period of five (5) years following the termination of
Executive's employment with VA for any reason, Executive agrees that he shall
not make any statements disparaging of any of the Companies, the Board, and the
officers, directors, stockholders, or employees of any of the Companies, the
Beaver Creek Resort Company of Colorado or the Associations.  VA shall similarly
not disparage Executive following such termination, it being understood that,
subject to the terms of this Section 7, VA and Executive, as appropriate, may
respond truthfully to inquiries from prospective employers of Executive, or as
may be required by any governmental or judicial body acting in their official
capacity.



            8.         Injunctive Relief.



            The parties acknowledge that the remedy at law for any violation or
threatened violation of this Agreement will be inadequate and that, accordingly,
either party shall be entitled to injunctive relief in the event of such a
violation or threatened violation without being required to post bond or other
surety.  The above stated remedies shall be in addition to, and not in
limitation of, any other rights or remedies to which either party is or may be
entitled at law, in equity, or under this Agreement.



            9.         Non-Assignability.



            It is understood that this Agreement has been entered into
personally by the parties.  Neither party shall have the right to assign,
transfer, encumber or dispose of any duties, rights or payments due hereunder,
which duties, rights and payments with respect hereto are expressly declared to
be non-assignable and non-transferable, being based upon the personal services
of Executive, and any attempted assignment or transfer shall be null and void
and without binding effect on either party; provided, however, that, subject to
Executive's rights under Section 3(h) hereof, VA may assign this Agreement to
any affiliate or successor corporation.



            10.       Complete Agreement.



            This Agreement constitutes the full understanding and entire
employment agreement of the parties, and supersedes and is in lieu of any and
all other understandings or agreements between VA and Executive.  Nothing herein
is intended to limit any rights or duties Executive has under the terms of any
applicable stock option, incentive or other similar agreements.



            11.       Arbitration.



            Any controversy or claim arising out of or in relation to this
Agreement or any breach thereof shall be settled by arbitration in Vail,
Colorado in accordance with the Commercial Arbitration Rules then in effect of
the American Arbitration Association (hereinafter "AAA Rules") before a panel of
three arbitrators, one of whom shall be selected by VA, the second of whom shall
be selected by Executive and the third of whom shall be selected by the other
two arbitrators; provided, however, that to the extent that any of the AAA Rules
or any portion thereof is inconsistent with the provisions of this Section 11,
the provisions of this Section shall govern.  If for any reason the AAA Rules
cannot be followed or if any one of the parties fails or refuses to select an
arbitrator within thirty (30) days after the time of notification of demand for
arbitration by the other, or if the arbitrators selected by the parties to this
Agreement cannot agree on the selection of a third arbitrator within thirty (30)
days after such time as VA and Executive have each been notified of the
selection of the other's arbitrator, the necessary arbitrator or arbitrators
shall be selected by the Chief Judge of the Fifth Judicial District or, if that
officer fails or refuses to make an appointment, by the President of the
Colorado Bar Association.  In the event that any controversy or claim is
submitted for arbitration hereunder relating to the failure or refusal by VA or
Executive to perform in full all of its obligations hereunder, VA or Executive,
as applicable, shall have the burden of proof (as to both production of evidence
and persuasion) with respect to the justification for such failure or refusal. 
Any award entered by the arbitrators shall be final, binding and non-appealable,
and judgment may be entered thereon by any party in accordance with the
applicable law in any court of competent jurisdiction.  The arbitrators shall
award the prevailing party its reasonable attorneys' fees and costs.  The
arbitrators shall not have the power to direct equitable relief.



            12.       Amendments.



            Any amendment to this Agreement shall be made only in writing and
signed by each of the parties hereto.



            13.       Governing Law.



            The internal laws of the State of Colorado law shall govern the
construction and enforcement of this Agreement.



            14.       Notices.



            Any notice required or authorized hereunder shall be deemed
delivered with deposited, postage prepaid, in the United States mail, certified,
with return receipt requested, addressed to the parties as follows:



            William A. Jensen

            4570 Ridgewood         

            Carnelian Bay, California 96140



            Vail Associates, Inc.

            PO Box 7

            Vail, Colorado 81658

            Attn.: General Counsel



            cc:        Vail Resorts, Inc.

                        P.O. Box 7

                        Vail, Colorado 81658

                        Attn: Chief Executive Officer

                        cc: President

                        



             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the 1st day of May, 1997.



                                                                       
EMPLOYER:



                                                                        VAIL
ASSOCIATES, INC.







                                                                       
By:                                                                  

                                                                       
Its:                                                                   



                                                                       



                                                                       
EXECUTIVE:





                                                         

                                    William A. Jensen


MUTUAL RELEASE



                   This mutual release (this "Release") is entered into as of
this__________day of

  ____________,____ (the "Release Date") by William A. Jensen ("Jensen"), on the
one hand

  and Vail Associates, Inc., ("VA") on the other hand.



                   1.      Reference is hereby made to the employment agreement
dated May 1, 1997 (the "Employment Agreement") by the parties hereto setting
forth the agreements among the parties regarding the termination of the
employment relationship between Jensen and VA. Capitalized terms used but not
defined herein have the meanings ascribed to them in the Employment Agreement.

              

                  2.      Jensen, for himself, his wife, heirs, executors,
administrators, successors, and assigns, hereby releases and discharges VA and
its respective direct and indirect parents and subsidiaries, and other
affiliated companies, and each of their respective past and present officers,
directors, agents and employees, from any and all actions, causes of action,
claims, demands, grievances, and complaints, known and unknown, which Jensen or
his wife, heirs, executors, administrators, successors, or assigns ever had or
may have at any time through the Release Date. Jensen acknowledges and agrees
that this Release is intended to and does cover, but is not limited to, (i) any
claim of employment discrimination of any kind whether based on a federal,
state, or local statute or court decision, including the Age Discrimination in
Employment Act with appropriate notice and recision periods observed; (ii) any
claim, whether statutory, common law, or otherwise, arising out of the terms or
conditions of Jensen's employment at VA and/or Jensen's separation from VA;
enumeration of specific rights, claims, and causes of action being released
shall not be construed to limit the general scope of this Release. It is the
intent of the parties that by this Release Jensen is giving up all rights,
claims and causes of action occurring prior to the Release Date, whether or not
any damage or injury therefrom has yet occurred. Jensen accepts the risk of loss
with respect to both undiscovered claims and with respect to claims for any harm
hereafter suffered arising out of conduct, statements, performance or decisions
occurring before the Release Date.



                  3.       VA hereby releases and discharges Jensen, his wife,
heirs, executors, administrators, successors, and assigns, from any and all
actions, causes of actions, claims, demands, grievances and complaints, known
and unknown, which VA ever had or may have at any time through the Release Date.
VA acknowledges and agrees that this Release is intended to and does cover, but
is not limited to, (i) any claim, whether statutory, common law, or otherwise,
arising out of the terms or conditions of Jensen's employment at VA and/or
Jensen's separation from VA, and (ii) any claim for attorneys' fees, costs,
disbursements, or other like expenses. The enumeration of specific rights,
claims, and causes of action being released shall not be construed to limit the
general scope of this Release. It is the intent of the parties that by this
Release VA is giving up all of its respective rights, claims, and causes of
action occurring prior to the Release Date, whether or not any damage or injury
therefrom has yet occurred. VA accepts the risk of loss with respect to both
undiscovered claims and with respect to claims for any harm hereafter suffered
arising out of conduct, statements, performance or decisions occurring before
the Release Date.



                   4.       This Release shall in no event (i) apply to any
claim by either Jensen or VA arising from any breach by the other party of its
obligations under the Employment Agreement occurring on or after the Release
Date, (ii) waive Jensen's claim with respect to compensation or benefits earned
or accrued prior to the Release Date to the extent such claim survives
termination of Jensen's employment under the terms of the Employment Agreement,
or (iii) waive Jensen's right to indemnification under the by‑laws of the
Company.



                  5.        This Mutual Release shall be effective as of the
Release Date and only if executed by both parties.



IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.

                                                                 





                                                                        VAIL
ASSOCIATES, INC.







________________________________        By:_______________________________

William A. Jensen                                                        





Date:____________________________        Date:_____________________________



